Citation Nr: 1106323	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine (low back 
disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1960.
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In June 2010, the Veteran testified before the undersigned during 
a travel board hearing.  A copy of the transcript has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

By way of background, the Veteran filed an original claim of 
service connection for a back disability in May 1964.  This claim 
was denied in an August 1964 rating decision that was not 
appealed and became final.  In March 1994, the Veteran filed an 
application to reopen his claim of service connection for a back 
disability.  In a May 1994 rating decision, it appears that the 
RO reopened and denied the Veteran's service connection claim.  
This decision was reaffirmed in a July 1994 rating decision.  The 
Veteran did not appeal this decision and it became final.  See 
38 C.F.R. § 20.1103 (2010).  Then, in January 2006, the Veteran 
filed another application to reopen his claim of service 
connection for his back disability.  The RO denied this 
application to reopen in a November 2006 rating decision finding 
that evidence submitted was not new and material and did not 
relate to an unestablished fact necessary to substantiate the 
claim.

The Veteran asserts that he incurred a back disability as a 
result of an in-service injury.  He asserted that he incurred 
this injury while carrying ammunition from the dock onto the 
U.S.S. Laws, the ship he was stationed on at that time.  He 
indicated that he sought treatment for his back injury during 
service.  He reported that after service, he sought treatment 
from multiple VA facilities in the Chicago area.  He said that 
within one year of service discharge he sought treatment at the 
VA Medical Center (VAMC) in Chicago, Illinois but was turned 
away.  Thereafter, he sought treatment for his back pain at 
private facilities until 1976 where he reported to the VAMC in 
Maywood, Illinois.  He continued to seek treatment at Maywood 
until he transferred his treatment to the VAMC in Hines, Illinois 
and then the VAMC in Montgomery, Alabama.  A review of the record 
indicates that the Veteran's service treatment records and VA 
treatment records from the VAMC in Hines, Illinois and 
Montgomery, Alabama have been associated with the claims file.  
In April 1994, the RO requested treatment records from January 
1993 to the present.  Treatment records from the Hines VAMC dated 
from October 1991 as well as from the Montgomery VAMC have been 
associated with the claims file.  There is no indication that the 
RO requested the VA medical records from the VAMC in Chicago, 
Illinois or Maywood, Illinois.  

VA has a duty to assist the Veteran and to make efforts to obtain 
the claimant's service medical records, if relevant to the claim.  
38 C.F.R. § 3.159(c) (3) (2010); see also 38 U.S.C.A. § 5103a 
(West 2002).  38 C.F.R. § 3.159(c) provides that "VA will give 
the assistance described in paragraphs (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided claim."

In light of the above noted duty to assist the Veteran in 
obtaining all of the VA medical records as provided in 38 C.F.R. 
§ 3.159(c)(3), including in the case of an application to reopen 
a previously denied claim as provided in 38 C.F.R. § 3.159(c), 
the Board finds that the issue on appeal must be remanded so that 
the RO may complete the requisite development for the Veteran's 
VA medical records, if any, related to treatment of the Veteran's 
back disability at the VAMC in Chicago, Illinois and/or Maywood, 
Illinois.

Because this matter must be remanded, the Board takes this 
opportunity to try to supplement the evidence.  During his formal 
RO hearing as well as his Board hearing, the Veteran testified 
that he sought private treatment for his back pain from a county 
hospital in Chicago, Illinois.  On remand, the RO should attempt 
to assist the Veteran in obtaining these records, if possible.  

Accordingly, the case is REMANDED for the following action:

1.	The RO, after obtaining an authorization 
from the Veteran, should obtain all of the 
Veteran's outstanding private treatment 
records for any private treatment he 
received for his back pain, including 
references made to a county hospital in 
Chicago, Illinois.  These records should 
thereafter be associated with the claims 
file.  All efforts to obtain these records 
should be fully documented.  If the RO is 
unable to obtain these records, notice 
should be provided to the Veteran of this 
inability pursuant to 38 C.F.R. 
§ 3.159(e).   

2.	The RO should attempt to obtain the 
Veteran's treatment records dating from 
1960 from multiple VA medical facilities 
in the Chicago area, to include, but not 
limited to, the Chicago VAMC dating from 
1960 and from the Maywood VAMC dating from 
1976.    If records from those sources are 
not available, this must be documented in 
the record.

3.	If the RO is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it should inform the Veteran and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

4.	The RO should then readjudicate the issue 
on appeal. If the benefit sought on appeal 
is not granted in full, the RO must issue 
a supplemental statement of the case, and 
provide the Veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


